Citation Nr: 0525006	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran filed a claim for disability compensation in 
February 2002 for hepatitis C.  He claimed that while in 
service in the Republic of Vietnam he had sexual contact with 
approximately ten prostitutes.  He also reported that he was 
treated for open skin lacerations and open sores while 
serving in the Republic of Vietnam.  

The veteran's service medical records were negative for any 
treatment for or diagnosis of hepatitis.  The record does not 
show treatment for any open skin lacerations or open sores 
while in service.  He was treated for urethral discharge and 
burning on urination on two occasions in 1971.  His 
separation examination dated in February 1972 was negative 
for a diagnosis of hepatitis.

Treatment reports dated from December 1997 to July 2003 from 
the VA medical center (VAMC), where the veteran has been 
treated for his hepatitis C, were associated with the claims 
file.  Laboratory studies obtained in January 2001 indicate 
that the veteran was positive for hepatitis C.  A laboratory 
note dated in January 2001 states, "hepatitis C virus 
qualitative polymerase chain reaction (PCR) positive."  

The veteran was afforded a VA examination in June 2003.  The 
VA examiner confirmed the veteran's diagnosis of hepatitis C.  
He reported that the veteran's medical history contained 
conflicting information regarding the veteran's risk factors.  
The veteran emphatically denied any homosexual activity or 
intravenous drug use contrary to notations in his VA 
outpatient treatment reports.  He estimated that he had had 
forty female sexual partners.  He reported that he utilized 
"ten or so" prostitutes without the use of condoms while he 
was stationed in Vietnam.  He reported that one woman with 
whom he had a sexual encounter after he returned from Vietnam 
"came up with hepatitis C."  The veteran reported that he 
had been treated for venereal diseases while he was in 
service.  He denied having any tattoos, body piercings, or 
acupuncture.  The veteran reported that he was in a motor 
vehicle accident after service in 1972 and he was placed in a 
body cast as a result.  He was unsure whether he had received 
any blood transfusions at that time.  The examiner diagnosed 
the veteran with hepatitis C and reported that the use of the 
body cast after the veteran's motor vehicle accident could 
indicate a fracture of the pelvis, which could have required 
a blood transfusion but that treatment records were 
unavailable to confirm any blood transfusion.  He opined that 
it was at least as likely that the veteran's multiple sexual 
partners after leaving the military contributed to his 
development of hepatitis C.  

It is not clear what comparison the examiner was trying to 
make.  His opinion might be taken to mean that it was as 
likely that the veteran's post-service activities caused his 
hepatitis C as his in-service activities.  Or, he might have 
meant that the veteran's post-service activities were the 
most likely cause.  Because this is not clear, the Board 
finds that a medical opinion is necessary to determine the 
likelihood that the veteran's in-service activities 
contributed to his diagnosis of hepatitis C.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
names, addresses and approximate 
dates of treatment for all VA and 
non-VA health care providers who 
treated him for his injuries related 
to his motor vehicle accident in 
1972.  The veteran should be asked 
about all post-service treatment, 
particularly hospitalizations and 
treatment for disease or injuries 
that might have warranted blood 
transfusion.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent laboratory studies and 
treatment records in order to 
determine whether the veteran 
received a blood transfusion at that 
time.  

2.  The veteran's case should be 
reviewed by a VA physician with 
expertise in the evaluation of 
hepatitis C.  The examiner should 
review the veteran's history 
regarding his exposure to risk 
factors for hepatitis C during his 
period of military service and 
since.  The examiner is requested to 
indicate the medical probabilities 
that hepatitis C is traceable to the 
veteran's period of military 
service.  The risk factors that lead 
to any conclusion of a relationship 
to military service should be 
specifically identified.  A complete 
rationale for any opinion expressed 
must be provided.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

